DETAILED ACTION
The communication dated 2/10/2022 has been entered and fully considered.
Claims 1-20 are currently pending. Claims 8-20 were withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/10/2022 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark et al. U.S. Patent 6,401,499 (henceforth referred to as Clark).
As for claim 1, Clark teaches a method of supplying treating chemistry to first and second fluid tanks (column 2, lines 11-12; Fig. 1: parts 24 and 26), collectively equivalent to the claimed multiple destinations, in a washing machine (column 1, lines 63-64; Fig. 1: part 10), equivalent to the claimed laundry treating appliance, the method comprising selectively moving valves (column 2, line 28; Fig. 4: parts 44 and 46), equivalent to the claimed selector compartment, to fluidly couple an outlet of valves 44 and 46 to one of first and second fluid lines (column 2, lines 15-16; Fig. 1: parts 32 and 34), collectively equivalent to the claimed multiple conduits, each of first and second fluid lines 32 and 34 supplying first and second fluid tanks 24 and 26, to fluidly couple valves 44 and 46 to the corresponding one of first and second fluid tanks 24 and 26 (column 2, lines 28-34; Figs. 1 and 4).
As for claim 2, Clark further teaches that valves 44 and 46 comprise a selector cup (column 2, lines 28-34; Fig. 4).
As for claim 4, Clark further teaches that first and second fluid lines 32 and 34 comprise at least two fluid lines supplying two different first and second fluid tanks 24 and 26 (column 2, lines 13-16 and 46-53; Fig. 1).
As for claim 7, Clark further teaches that first and second fluid lines 32 and 34 comprise at least two fluid lines, each of first and second fluid lines 32 and 34 fluidly coupled with a bulk reservoir (column 2, lines 13-16 and 46-53; Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. U.S. Patent 6,401,499 (henceforth referred to as Clark).
Clark teaches the features as per above. Clark further teaches a base cup (Fig. 1; the bottom [i.e. base] portion of first and second fluid compartments 28 and 30), the method comprising moving the selector cup relative to the base cup to fluidly couple valves 44 and 46 with each of first and second fluid lines 32 and 34 (column 2, lines 28-34; Figs. 1 and 4).
Clark differs from the instant claims in failing to teach that the base cup is configured to receive the selector cup therein. However, absent the demonstration of prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711